Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
15, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00298-CV



   IN RE SWEET MELISSA’S WE, LTD, LAPT, INC., AND LEAWOOD
                PLAZA APARTMENTS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          434th Judicial District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCV-223678

                        MEMORANDUM OPINION

      On April 16, 2018, relators Sweet Melissa’s WE, Ltd, LAPT, Inc., and
Leawood Plaza Apartments filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable James H. Shoemake,
presiding judge of the 434th Judicial District Court of Fort Bend County, to vacate
his March 16, 2018 order, which requires relators to produce to the court in camera
a copy of any potential applicable insurance policy.

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex.
2004) (orig. proceeding). Relators have not shown that the trial court clearly abused
its discretion. We therefore deny relators’ petition for writ of mandamus.


                                       PER CURIAM


Panel consists of Justices Busby, Brown, and Jewell.




                                         2